DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive since it does not incorporate the inventive idea found in the independent claim.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,095,145. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a wireless charger for a refrigerator that includes a module mounting casing for the coil.
The dependent claims have a one-to-one correspondence, however, since prior art is provided for every dependent claim as detailed below any differences between the claims would at least further be obvious in view of the prior arts provide below and for the reasons/motivations detailed below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry [US 2020/0370360] in view of Krupezevic et al. [US 2018/0040417].
With respect to claims 1 and 9, Lowry discloses a refrigerator [abstract] comprising: an inner casing that defines a storage chamber [4]: a middle plate that surrounds at least a portion of an outer surface of the inner casing [12]; a cabinet cover that covers the middle plate and that defines a top appearance of the refrigerator [24]; a wireless charger including a coil configured to wirelessly charge a battery of a mobile device placed on the cabinet cover [44], but fails to disclose a module mounting casing that is fixed to the middle plate and that supports the wireless charger, wherein the cabinet cover defines a module-receiving recess that receives at least a portion of the wireless charger.
Krupezevic teaches a wireless charging module mounting casing [Figs. 1-4] wherein a module mounting casing is fixed to a plate and that supports the wireless charger, wherein a cover defines a module-receiving recess that receives at least a portion of the wireless charger, the charger including the coil and a fixed frame [depicts charging coil 12 is removably coupled with charging mount 10, the mount including a mounting casing that defines a recess for the coil to be inserted and removed].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Lowry such that the wireless charger included the module mounting casing that supports the charger for the benefit of enabling a maintenance access for replacement of the coil thereby extending the life/usefulness of the charging option on the refrigerator. 
With respect to claim 2, Krupezevic as applied above further discloses wherein a length of the module-receiving recess is greater than a length of the wireless charger [Figs. 1-4, i.e. the coil fits in the housing]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Lowry such that the length of the recess is greater than the charger for the benefit of enabling the charger to fit within the recess. 

With respect to claim 3, Krupezevic as applied above further discloses wherein the module mounting casing is configured to receive the wireless charger from a rear side of the module mounting casing [Figs. 1-4, as the front surface is used for recharging operation the coil would be install on the rear side]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Lowry such that the casing is at the rear side for the benefit of enabling the charger to be replaced within interfering with the front side charging interface. 

With respect to claim 4, Lowry fails to disclose wherein the cabinet cover is made of wood. However, it would have been obvious to a person having ordinary skill to have selected wood as the preferred material since there is only a finite number of materials to choose from and it is within the general skill of a worker in the art to select a known material on the basis of is suitability for the intended use. A benefit of selecting wood would be to provide a better look/finish to the user. 

With respect to claim 5, Krupezevic further discloses wherein the module mounting casing comprises a horizontal extension that extends in a horizontal direction from a top edge of the module mounting casing and that contacts a bottom surface of the cabinet cover [Figs. 1-4 depict the casing comprising various fasteners that encompass the housing for the coil and provide both horizontal and vertical extensions]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Lowry such that the extensions went from a top edge of the casing and contacted a bottom surface of the cover for the benefit of providing a secure connection of the components that prevents the circuitry from becoming dislodged, i.e. in the process of movement. 

With respect to claim 6, Krupezevic as applied above further shows the incorporated casing comprises a bottom wall, side walls extending upward respectively from opposing sides of the bottom wall, and a front wall extending upward from a front end of the bottom wall [Figs. 1-4 show the casing is a housing with 3-dimensional depth in order to receive the coil and therefore has walls]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Lowry to have walls for the benefit of providing a secure connection of the components that prevents the circuitry from becoming dislodged, i.e. in the process of movement.

With respect to claims 7-8, Krupezevic as applied above further discloses the incorporated casing comprises a support protrusion that protrudes from the bottom wall, the support protrusion having a top surface inclined with respect to the bottom wall and configured to raise the wireless charger above the bottom wall based on the wireless charger being inserted into the module mounting casing [Fig. 4 depicts a surface 56 and/or 60 that is inclined as compared to the coil receiving surface 54, ] and wherein the support protrusion is integrally formed with the bottom wall and the front wall of the module mounting casing [i.e. single piece]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Lowry to have the inclined support protrusion for the benefit of providing a secure connection of the components that prevents the circuitry from becoming dislodged, i.e. in the process of movement.

With respect to claims 10-13 and 15, Krupezevic further discloses wherein the charging body comprises a housing that receives the coil [Figs. 1-4], the housing defining a lateral recess that is recessed from a lateral side surface of the housing [i.e. openings between walls in housing 54], wherein the housing comprises a plurality of frame-engagement portions that are located at the lateral recess and that are spaced apart from each other, and wherein the frame comprises a plurality of housing-engagement portions that are engaged with the plurality of frame-engagement portions, respectively [housing/mount includes engagement locks 58 that are spaced apart and frame/charger also includes screws as depicted], and wherein a vertical length of each of the plurality of frame-engagement portions is less than a vertical length of the housing, wherein each of the plurality of frame-engagement portions is spaced apart from a top surface of the housing and a bottom surface of the housing [as the engagement portions are located inside the housing as depicted their vertical length would be less than that housing], and wherein the frame further defines a receiving groove that receives a portion of the housing, and wherein the plurality of housing-engagement portions protrude upward from the receiving groove and are positioned in the lateral recess of the housing [Fig. 4 shows various grooves such as curved groove and indent grooves to facilitate the shape of the connections], and wherein the frame further comprises a connection rib that protrudes upward from a bottom surface of the receiving groove and that connects the plurality of housing-engagement portions to one another [fasteners 58]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Lowry to have the housing include all the supports and engagements for the benefit of providing a secure connection of the components (housing and coil) that prevents the circuitry from becoming dislodged, i.e. in the process of movement.

With respect to claim 14, Krupezevic further discloses wherein the frame further comprises: a handle that extends downward from a top surface of the frame; and an extended rib that extends downward from a lower end of the handle and that is spaced apart from a bottom wall of the housing [Fig. 3-4, snap connections 58 extend though axis 62]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Lowry to have the housing include all the supports and engagements for the benefit of providing a secure connection of the components (housing and coil) that prevents the circuitry from becoming dislodged, i.e. in the process of movement.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry [US 2020/0370360] and Krupezevic et al. [US 2018/0040417] as applied above, and further in view of Plasmans et al. [US 2019/0027975].
With respect to claims 16-17, Lowry fails to disclose a position mark for the charging location. However, Plasmans teaches a wireless coil being installed in furniture and a position guide mark indicates a charging location for charging the mobile device, wherein the position guide mark is attached to a top cover, or a portion of the cover is deformed to define the position guide mark [Figs 1-2, par. 0074-0080].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Lowry to have the guide marks for the benefit of facilitating the alignment of the mobile device coil to the refrigerator coil, thereby increasing efficiency of the charging process. 
With respect to claim 18, Lowry further discloses a display [40] located at a rear side of the cabinet cover [the display is located at all four sides, including a rear side] and wherein the position guide mark is located adjacent to the display [44 is adjacent to 40]. 

With respect to claim 19, Lowry further discloses a pair of side panels that define a side exterior of the refrigerator wherein the cabinet cover and the display are located between the pair of side panels [see Fig. 2].

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry [US 2020/0370360], Krupezevic et al. [US 2018/0040417], and Plasmans et al. [US 2019/0027975] as applied above, and further in view of Marutani et al. [US 2015/0211783].
With respect to claim 20, Lowry as applied above fails to disclose a charging port. However, Marutani teaches a refrigerator including recharging of mobile devices and having displays, and comprises a charging port configured to connect to a charging cable that is connected to the mobile device [Figs. 30-35, usb port 66]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Lowry include a usb port on the display side for the benefit of providing an alternate charging interface (i.e. in the case the wireless coil fails) thereby allowing for redundant charging and/or for a faster recharging method within easy reach of the user. 


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859